department of the treasury internal_revenue_service washington d c contact person id number telephone number ope o-ty date jun lia sec_2 50h s0 94p2 ledgend om - unm dear sir or madam this is in response to your request dated date and amended on date for rulings concerning the election to cease status as a qualified_scholarship funding corporation qsfc for the purposes of sec_150 of the internal_revenue_code and the federal_income_tax consequences of your transfer of obligations and assets that secure them to a for-profit entity pursuant to sec_150 facts you were incorporated in and recognized as a tax-exempt_organization described in sec_501 c of the code and as other than a private_foundation under sec_509 on date you are the designated secondary market in the state for student loans originated under the higher education act and as such are a qsfc within the meaning of sec_150 of the code your articles of incorporation as amended provide that you are organized exclusively to promote and carry out the charitable and educational objectives of the state embodied in the state guaranteed student and parental loan programs by encouraging lenders to make educational loans under the higher education act through your creation and operation of a secondary market which will provide liquidity for investments in such loans as a qsfc you issue bonds and notes and apply the proceeds of the sale to the payment of the costs of acquiring the student_loan notes z -2- prior to date you employed approximately persons effective date you entered into a purchase of services contract with m to provide you administrative services all of your employees ended their employment with you and became employees of m you currently employ only one person your president m was formed in and recognized as a tax-exempt_organization described in sec_501 c of the code m is organized exciusively for educational and charitable purposes m's board_of directors consists of seven members three of whom are also members of your board_of directors none of the other directors of m have a present relationship with you neither m's articles or by-laws nor your articles ‘or by-laws require overlapping directors your president currently serves as an ex officio member of the board_of directors of n n is a statutorily created instrumentality of the state authorized to perform secondary market and related education finance activities for educational loan programs other than programs undertaken pursuant to title iv of the higher education act these programs include non-federally authorized non-federally insured student_loan programs and the health education assistance loan program authorized under the federal health service act members of n's board are determined by statute pursuant to recently proposed_legislation your president will no longer serve as an ex officio member of n's board you are contemplating the proposed election pursuant to sec_150 of the code to terminate y sur status as a qsfc while continuing to qualify as a tax exempt charitable_organization under sec_501 following the election you will maintain your status as a tax-exempt_organization described in sec_501 by engaging in a variety of charitable programs and activities you will maintain an independent community board_of directors as defined in sec_150 and will own all of the senior_stock and the common_stock of the transferee you will have the right to require redemption of the senior_stock within ten years of the proposed election as required by sec_150 following the proposed election you contemplate that you will cause the senior_stock to be redeemed at fair_market_value as provided for under sec_150 you also contemplate that the common_stock if any will be redeemed or otherwise soid or transferred at fair_market_value following the proposed election your articles of incorporation and by-laws will be amended by your board following the proposed election you intend to employ your own personnel to conduct your charitable activities after the proposed election and will either terminate or otherwise assign your rights under the purchase of services contract you also expect that your board and m's boards will be independent with no overlapping members you will continue to be organized and operated exclusively for charitable and educational_purposes through your funding b30 and or carrying out of a variety of educational programs and activities these programs and activities may include i scholarship and or grant programs ii providing counseling and guidance to parents students lenders and schools in a wide variety of matters concerning higher education and career planning iii making available computer_software programs to parents and students that provide information relating to the availability of financial aid for higher education and that allow students to submit applications to colleges and universities through electronic transmission iv providing housing books and other educational related items to qualified students who would otherwise have to discontinue their education v providing internship programs that would allow students to gain experience and provide charitable services to the community vi provide funding for qualified students for study in foreign countries and ix provide educational programs for young persons aimed at the prevention of juvenile delinquency rulings requested you specifically requested the following the proposed activities operations and programs to be instituted and performed by you following the proposed election including the ownership and subsequent redemption or sale of the senior_stock pursuant to sec_150 of the code and the common_stock if any and the charitable and educational programs and activities described will not affect your current exempt status under sec_501 your ownership and subsequent redemption and sale of the senior_stock pursuant to sec_150 of the code and the common_stock if any and the charitable and educational programs and a tivities described will not constitute unrelated_business_income to you under se uion law sec_501 of the code provides for exemption from federal income taxes for organizations that are described in sec_501 sec_501 of the code provides in part that an organization is exempt from federal_income_tax if it is organized and operated for charitable and educational_purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual and if no substantial part of its activities is carrying on propaganda or otherwise attempting to influence legislation and if it does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than certain organizations described in sec_509 or sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 of the code provides in part that there shall be excluded from the definition of unrelated_business_taxable_income all dividends interest payments with respect to securities deductions loans as defined in sec_512 and annuities and all directly connected with such income paid to an exempt_organization sec_512 of the code provides in part that there shail be excluded all gains or losses from the sale exchange or other_disposition of property other than-- a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_4958 of the code imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit any disqualified_person referred to in subsection f with respect to such transaction shall pay the tax imposed by this paragraph sec_4958 of the code imposes in any case in which a tax is imposed by sec_4958 a tax equal to percent of the excess_benefit on the participation of any organization_manager in the excess_benefit_transaction knowing that it is such a transaction unless such participation is not willful and is due to reasonable_cause any organization_manager who participated in the excess_benefit_transaction shall pay the tax imposed by this paragraph sec_4958 of the code imposes a tax equal to percent of the excess_benefit involved in any case in which an initial tax is imposed by sec_4958 on an excess_benefit_transaction and the excess_benefit involved in such transaction is not corrected within the taxable_period sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides in part that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes described in sec_501 of the code but will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more sec_501 purposes unless it serves a public rather than a private interest an organization must therefore show that it is not organized or operated for the benefit of private interests sec_1 c -i d of the regulations provides a definition of the term charitable as it is used in sec_501 the regulation provides that the term charitable is used in its generally accepted legal sense the term includes both advancement of education and lessening the burdens of government sec_1_509_a_-3 of the regulations provides in part that for purposes of sec_509 where the cnaritable purpose of an organization described in sec_501 is accomplished through the furnishing of facilities for a rental fee or loans to a particular class of persons such as aged sick or needy persons the support received from such persons will be considered gross_receipts within the meaning of sec_509 from an activity which is not an unrelated_trade_or_business rather than gross_investment_income rationale sec_150 of the code states that if a qsfc's election and transfers under sec_150 meet all the requirements of sec_150 then the qsfc will cease to be a qsfc as described in sec_150 without affecting the tax- exempt status of any of its outstanding tax-exempt obligations sec_150 requires that a qsfc making the election and transfers described in sec_150 must continue to exist as an organization described in sec_501 of the code eighty percent of the members of the qsfc's board_of directors must be independent members as defined in sec_150 the electing qsfc must own the senior_stock of the transferee pursuant to sec_150 v of the code it is required that the transferee not be exempt under this chapter sec_150 states that the transferee will be a functionally_related_business to the electing qsfc within the meaning of sec_4942 of the code therefore code sec_4942 and sec_4943 do not apply to the electing qsfc and the qsfc will not be required to divest its holding in the transferee during the period beginning on the date of the qsfc's election under d and ending the date that is the earlier of i the last day of the last taxable_year for which more than fifty percent of the gross_income of which transferee corporation is derived from or more than fifty percent of the assets by value of the transferee consists of student_loan notes incurred under the higher education act of or ii the last day of the taxable_year of the electing qsfc during which occurs the date which is years after the date on which the election under sec_150 is made based upon the information provided after the proposed election and transfer you will continue to operate exclusively for charitable purposes you will provide various charitable and educationai related programs and activities these programs and activities provide instruction and training to individuals and to the general_public a number of the programs and activities will be designed to provide educational opportunities to individuals who could not otherwise afford them accordingly your purposes and proposed activities operations and programs following the proposed election will not affect your exempt status under sec_501 of the code furthermore assuming that you ineet all the requirements of sec_150 with respect to the proposed election to cease your status as a qsfc your ownership of the transferee's senior_stock and the stock's subsequent redemption will not adversely affect your accomplishing exclusively charitable purposes the transfer of your assets to the transferee in exchange of the senior_stock as well as the subsequent redemption or sale of the stock will constitute a one time sale of a principal asset therefore we also conclude that the modifications of section sec_12 and sec_512 apply in this instance to exclude senior_stock dividends and gains and losses from the transfer and redemption of the stock from unrelated_business_taxable_income under sec_511 of the code by0 conclusion based on all the facts and circumstances we rule as follows the proposed activities operations and programs to be instituted and performed by you following the proposed election including the ownership and subsequent redemption or sale of the senior_stock pursuant to sec_150 of the code and the common_stock if any and the charitable and educational programs and activities described will not affect your current exempt status under sec_501 your ownership and subsequent redemption and sale of the senior_stock pursuant to sec_150 of the code and the common_stock if any and the charitable and educational programs and activities described will not constitute unrelated_business_income to you under sec_511 the rulings in this letter apply specifically to the indicated sections of the code and regulations and to the facts you have presented in this letter we do not rule on the applicability of sec_4958 of the code or any other sections of the code and regulations to your case in this letter we are not determining whether any future proposed activity is an unrelated trade or busine sec_2s defined in sec_513 of the code we are also not considering whether or not you will be a private_foundation after the proposed election or whether your grant making will meet the requirements of sec_4945 of the code if changes in your sources of revenue after the proposed election and transfer of assets cause you to become a private_foundation you should notify the ohio tax exempt and government entities te_ge customer service and request a ruling on your grant making procedures the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh this ruling is directed only to the organization that requested it sec_6110 of the code states that it may not be used or cited as precedent because by -8- this letter could help resolve questions you should keep this copy in your permanent records sincerely yours wevata vv book gerald v sack chief exempt_organizations technical group
